DETAILED ACTION
Response to Amendments and Arguments
Applicant has amended independent claims 1, 19 and 24 to state the flange section 150 is between the first tapered wall 148 and the second tapered wall 152.  The flange section 150 is claimed as proximal of the first tapered wall 148 and extending inwardly to provide an engagement surface for axially retaining the gasket.  
Applicant argues on page 16 of the remarks filed on June 29, 2021 that prior art Breed (US Patent 3399589A) teaches the flange section 62 at a bottom wall 30.  Therefore, Applicant argues, Breed does not teach a flange section at any other position other than the proximal-most end and does not teach an inwardly extending flange section between a first and a second tapered wall, as claimed.  
Rejection of claims 1, 19, 24 shown in paragraphs 7 and 8 below meets these limitations. 
Regarding claims 25 and 26, Applicant argues on pages 17-18 of the remarks filed on June 29, 2021 that the gasket shown in the prior art Archer (US PGPUB 2018/0231049 A1) protrudes past the proximal end of the washer.  Applicant provides a Figure on page 18 of the remarks to show that Archer does not meet these limitations. 
Examiner respectfully disagrees and notes that the gasket shown in Figure 3 of Archer as well as Figure 10E of the Applicant's disclosure deforms similarly – i.e. gasket does not protrude past the proximal end of the washer but does protrude into the gap between the threaded bolt and structural element. See figures below on page 3 of this office action. 


    PNG
    media_image1.png
    672
    787
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    625
    786
    media_image2.png
    Greyscale

Figure on page 18 of the Applicant's remarks filed on June 29, 2021 (recreated by the Examiner)
Figure 10E of Applicant's disclosure
(annotated by the Examiner)


Archer discloses in paragraphs 77-79, that protrusion of gasket between the threaded bolt and structural element, as shown in Figure 3, provides a seal.  Similarly, Applicant's disclosure, paragraph 79, notes that a portion of the gasket 112 deforms towards and onto the threaded shaft 1004B of the bolt 1004, thereby sealing the apertures 1003A, 1003B of the first structural element 1002A and the second structural element 1002B.
As shown in the figures above, gasket shown in Applicant's Figure 10E and Figure 3 of Archer deforms similarly to create a seal.  Therefore, prior art Archer meets the claimed limitations of claims 25 and 26.  

Drawings
The drawings are objected to because gap 168 in Figure 4 is not pointing to the correct location.  Applicant is requested to correct Figure 4 so that gap 168 is pointing to the gap formed between the gasket and the washer.  Gap 1368 of Figure 13C is pointing to the correct location.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 21 recite following limitation: “wherein a diameter of the flange section of the washer is greater than a diameter of the flange section in the bore of the washer.” 
It is not understood how a diameter of the flange section 150 of the washer 110 is greater than a diameter of the flange section 150 in the bore 130 of the washer 110. 
Claims 7-11 are rejected by virtue of their dependency on claim 6.     

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-13, 15-22 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Archer (US PGPUB 2018/0231049 A1) in view of Breed (US Patent 3399589A) further in view of Goyer et al. (US PGPUB 2017/0114823 A1).
Regarding claim 1,
Archer teaches:
A fastener system for use in grinding mills used in the mining industry.  
A washer (sealing washer 12) having a bore extending between a distal end (top side of washer where retainer wall 36 is located) and a proximal end (bottom side of the washer where shoulder 70 is located). 
First section of the bore extends from the distal end to a shoulder portion (first side 42 shown in Figures 1 and 2).  
Second section of the bore extends from the shoulder portion (first side 42) to the proximal end.  Shoulder portion (first side 42) defines aperture 50.
A nut 10 configured to be received in the first section of the washer bore as shown in Figure 2.  Nut comprises threaded aperture 30, which engages with the threaded shaft of a bolt as shown in Figure 3.
Retainer structure (retaining ring 14) configured to axially retain the nut 10 in the first section of the washer bore.  The retaining ring is installed into the groove 48 of the washer to axially retain the nut.
A gasket (elastomer 40) has a through bore aligned with the bore of the washer and threaded section of the nut as shown in Figure 2.  “An aperture 50 also extends through each of the washer body 38 and the elastomer 40. The aperture 50 and each of the washer body 38 and elastomer 40 are concentric about axis Z-Z.” [0060]
Gasket (elastomer 40) is axially retained in the second section of the washer bore.  “The elastomer 40 has an internal profile 52 that matches an internal profile 54 of the washer body 38. The elastomer 40 is bonded to the washer body 38 by way of the internal profiles 52, 54.” [0062]
Second section of the washer bore comprises a first tapered wall (internal profile 52, 54; see Figure “B” below) that extends outwardly from the shoulder portion (first side 42) towards the proximal end of the washer.

Archer does not disclose, but Breed teaches:
A sealing fastener where the gasket (sealing element 32) is retained with the fastener and protrudes past the bottom face of the fastener.  See Figure 3.
A flange section (formed by inwardly extending flange 62 shown in Figure 3) proximal to a tapered wall and extending inwardly to provide engagement surface for axially retaining the gasket (sealing element 32).  
The sealing element 32 is made from a deformable material to allow the flange section of the sealing element to deform during insertion into the flange section of the nut (see col 4, line 17).  After deformation during installation, the sealing 
“…integral, annular radially inwardly extending projection or flange 62 which defines with the bottom wall 30 a radially extending groove or recess which cooperably received an annular radially outwardly extending projection or flange 63 on the sealing element 32.”  [col 6, line 3]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flange section of the washer and gasket shown in Archer to have flange sections similar to the ones taught by Breed to prevent separation of the gasket from the fastener during storage, shipment or handling.  
“The cooperative engagement between the flanges 62 and 63 is effective to retain the sealing element 32 within the recess 22 while in its natural or free state and prevent axial displacement and separation of the sealing element 32 from the recess 22 during storage, shipment or handling.”  [col 6, line7]

Breed teaches an inwardly extending flange section 62 as discussed above.  Archer (as modified) does not disclose, but Goyer et al. (hereinafter referred to as Goyer) teaches: 
Figure 5 shows a sealing nut with a taper (bevel 128) on the bottom face to guide the insertion of the gasket (sealing ring 130) into the bore.  See paragraph 40.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener system disclosed by 

Archer (as modified by Breed and Goyer as set forth above) discloses: 
a second tapered wall extending outwardly from the flange section to the proximal end of the washer such that the flange section is between the first tapered wall (shown in Figure “B” below) and the second tapered wall (outwardly extending bevel as taught by Goyer).
Wherein at a position proximal of the proximal end of the washer, after the gasket is inserted in the second section of the bore, a gap is formed between a proximal portion of the gasket and the second tapered wall of the washer – as shown in Figure “D” below.  Examiner notes that Figure “D” shows the fastener system with gasket 40 in an undeformed state (no bolt is installed). 
Figure 3 of Archer shows that once the fastener system is engaged with the structural element, the proximal end of the washer and the structural element come into full contact with each other (i.e. gasket is not pinched in between).  Gasket shown in Figure “D” is configured to deform into the gap when the fastener system engages a structural element and the nut is engaged with the bolt.



Archer (as modified) teaches:
A protective structure (seal 16) configured to be received in the first section of the washer bore and distal of the retainer structure (retaining ring 14).  The protective structure (seal 16) extends from the nut 10 to a side wall of the washer 12 as can be seen in Figure 2.  
“The seal 16 is then inserted so as to seal the space between the collar 20 and the retainer wall 36 above the retaining ring 14.” [0072]

Regarding claim 3,
Archer (as modified) teaches:
Side wall (internal surface 44) is shown in Figure 2 and extends from the distal washer end (top side of washer where retainer wall 36 is located) to the shoulder portion (first side 42). 
Side wall (internal surface 44) comprises a recess (retaining groove 48) used to accept the retaining ring 14.

Regarding claim 6, 
Archer (as modified) teaches:
Exterior surface of the gasket (elastomer 40) comprises a distal portion, a flange portion and a proximal portion as shown in Figure “C” below. 
Distal portion of the gasket tapers outwardly from the first end wall as shown in Figure “C” below.  
Proximal portion of the gasket (elastomer 40) tapers inwardly from the flange portion towards a second end wall of the gasket as shown in Figure “C” below.
Flange section of the washer (shown in Figure “B”) engages with the flange portion of the gasket (shown in Figure “C”).  
Archer (as modified by Breed in the rejection of claim 1) discloses: 
Flanges 62 and 63 on the fastener and the sealing element that cooperate to axially retain the sealing element with the fastener. 
As best understood, a diameter of the flange section of the washer is greater than a diameter of the flange section in the bore of the washer.  See 112(b) rejection of claim 6 in paragraph 5 above.  

Regarding claim 7, 
Archer (as modified) teaches:
The distal portion of the gasket has a profile that approximately matches the contour of the first tapered wall (internal profile 54) of the washer as shown in Figure “C”.

Regarding claim 8, 
Archer (as modified) teaches:
As shown in Figure “C”, the distal portion of the gasket abuts the first tapered wall (internal profile 54) of the washer.



Archer (as modified) teaches:
The first end wall of the gasket (identified in Figure “C” below) is at the shoulder portion (first side 42) as shown in Figure 2.

Regarding claim 10, 
Archer (as modified) teaches:
As shown in Figure “C” below, the proximal portion of the gasket extends beyond the proximal end of the washer.

Regarding claim 11, 
Archer (as modified) teaches:
Figure 2 shows three rings 60 on the gasket.  The number of rings can be used to indicate a size of the gasket.  

Regarding claim 12, 
Archer (as modified) teaches:
Nut 10 has a first end face (side away from the washer 12) and second end face (side in contact with the washer 12).  See Figure 2.  
Shoulder portion of the washer (first side 42 shown in Figures 1 and 2) limits further axial movement of the nut in a proximal direction.
As shown in Figure 2, shoulder portion of the washer (first side 42) and second end face of the nut 10 are flat surfaces and perpendicular to axis 50 of the bore.

Archer (as modified) teaches:
Nut 10 comprises an internal bore, which extends from the first end face (side away from the washer 12) to a second end face (side in contact with the side 42 of the washer 12).  See Figure 2.  
Second end face of the nut engages with the shoulder portion of the washer (first side 42 shown in Figures 1 and 2).
Bore of the nut 10 comprises a chamfer at the second end face as shown in Figure “A1” below.  The view shown in Figure “A1” is prior to gasket compression.
Figure “A2” below shows gasket once it has been compressed and has deformed/bulged into the additional space provided by the chamfer on the nut.  Therefore, the chamfer on the second end face of the nut is suitable to receive a compressed gasket.

Regarding claim 15, 
Archer (as modified) teaches:
As shown in Figure 2, after nut 10 has been received in the first section of the washer bore and the retaining ring 14 has been installed, a gap is present between the collar 22 of the nut and the retaining ring 14.  This ensure that the nut is rotatable relative to the washer 12.  
“As the threads of the threaded aperture 30 disengage the threads of the bolt, this also acts as a directional force along the Z-Z axis. In this case, as the retaining groove 48 is of a height (H) above the first side 42 greater than one and a half times the thread pitch of threaded aperture 30, the improved locking nut 10 undergoes a full rotation relative to the sealing washer 12 before engaging the retaining ring 14.” [0081]

Regarding claim 16,
Archer (as modified) teaches:
The external body of the nut comprises a grip portion, which is of a non-round shape (hexagonal).  “The body 18 has an interior profile 26 and an external profile 28. The external profile 28 is hexagonal in shape when viewed in cross-section about plane X-X.” [0052]

Regarding claim 17,
Archer (as modified) teaches:
Retainer structure used to axially retain the nut in the washer bore is a retaining ring 14.  

Regarding claim 18, 
Archer (as modified) teaches:
A dwell (space) is formed between the shoulder portion of the washer (side 42) and the retaining ring 14 as shown in Figure 2.  Nut 10 is received in this dwell/space and a visible gap is present between the collar 22 of the nut and the retaining ring 14 as shown in Figure 2.  This ensures that the nut can move axially inside this dwell.  See Figures 2 and 4.  

When assembling a fastener system meeting the structure shown in Archer, as modified by Breed and Goyer in the rejection of claim 1, the method steps of claim 19 would obviously be performed by such a device.  See rejection of claims 1, 3 and 6.  A structural element is shown in Figure 3 of Archer when the fastener system is affixed to a mill.

Regarding claim 20,
When assembling a fastener system meeting the structure shown in Archer, as modified by Breed and Goyer in the rejection of claims 1-2, the method steps of claim 20 would obviously be performed by such a device.  See rejection of claim 2.

Regarding claim 21,
When assembling a fastener system meeting the structure shown in Archer, as modified by Breed and Goyer in the rejection of claims 1 and 6, the method steps of claim 21 would obviously be performed by such a device.  See rejection of claims 1 and 6. See 112(b) rejection of claim 21 in paragraph 5 above.

Regarding claim 22,
The retainer structure shown in Archer is a retaining ring 14.  Size of the retaining ring is reduced to a size smaller than the diameter of a sidewall of the bore in the first section when a force is applied to the retaining ring using clip pliers or other 
“…the repairer deforms the retaining ring 14 using a set of circlip pliers (not shown) so as to move the lugs 62 closer to each other. In this constricted state, the retaining ring 14 can be installed over the body 18 to a position around the collar 20. As would be known to the person skilled in the art, when the retaining ring 14 reaches this position, the repairer is no longer able to apply the force necessary to maintain the retaining ring 14 in its constricted state. This causes the retaining ring 14 to expand back to its normal shape.” [0069]  “Expansion of the retaining ring 14 causes the retaining ring 14 to make contact with the internal surface 44 of the retainer wall 36.” [0070]
Retaining ring 14 is installed in the recess (retaining groove 48) in the sidewall of the washer and extends inwardly to provide an axial stop that limits movement of the nut.  
When assembling a fastener system meeting the structure shown in Archer, as modified by Breed and Goyer in the rejection of claims 1 and 17-18, the method steps of claim 22 would obviously be performed by such a device.  See rejection of claims 3, 17 and 18.  






Archer discloses:
Figure 3 of Archer shows that once the fastener system is engaged with the structural element, the proximal end of the washer and the structural element come into full contact with each other (i.e. gasket does not protrude proximally from the proximal end of the washer).  
wherein the gasket 40 and the gap (shown in Figure “D”) are configured such that the gasket does not protrude proximally from the proximal end of the washer when (i) the fastener system engages a structural element and (ii) the nut is engaged with a bolt.
Also, see Examiner’s arguments in paragraph 2 of this office action.

Regarding claim 26,
Archer does not explicitly disclose two structural elements in Figure 3, but shows a fastener system installed into a structural element (mill) with an aperture. Archer is silent on further details of the mill.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the fastener system of Archer with two structural components with apertures in order to allow the fastener system to join various components of the mill.   
As set forth above, wherein the method further comprises: positioning the structural element and the second structural element such that the first aperture is aligned with the second aperture, inserting the bolt through the first aperture and the second aperture.
Figure 3 shows a threaded shaft of the bolt received into a threaded section in a bore of the nut, rotating the bolt relative to the nut to cause the gasket to contact an exterior surface of the structural element.
Figure 3 shows that once the fastener system is engaged with the structural element, the proximal end of the washer and the structural element come into full contact with each other (i.e. gasket is not pinched in between).
Responsive to rotating the bolt relative to the nut, applying a force between the gasket and the exterior surface of the structural element to deform the gasket into the gap (shown in Figure “D”) such that the gasket does not protrude proximally from the proximal end of the washer.


    PNG
    media_image3.png
    891
    891
    media_image3.png
    Greyscale

Figure A1: Taken from Figure 2 of Archer (annotated by the Examiner).


    PNG
    media_image4.png
    772
    723
    media_image4.png
    Greyscale

Figure A2: Taken from Figure 3 of Archer (annotated by the Examiner).


    PNG
    media_image5.png
    817
    710
    media_image5.png
    Greyscale

Figure “B”: Taken from Figure 2 of Archer (annotated by the Examiner).


    PNG
    media_image6.png
    916
    936
    media_image6.png
    Greyscale

Figure “C”: Taken from Figure 2 of Archer (annotated by the Examiner).



    PNG
    media_image7.png
    516
    571
    media_image7.png
    Greyscale


Figure “D”: Taken from Figure 9 of Archer (annotated by the Examiner).

Claims 14 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Archer in view of Breed further in view of Goyer in view of May et al. (US PGPUB 2013/0129444A1).

Regarding claim 14,
Archer teaches: 
A threaded nut insert in the top portion of the nut as shown in Figure “E” below.  
However, Archer does not teach a nut comprising a lock ring.
May et al. teaches:
A lock ring 14 with a threaded inner wall 30.
Lock ring 14 has an outer surface with a lug 36.  
As shown in Figures 1 and 2, a lock ring 14 is inserted into the unthreaded bore 46 of the nut and the lug 36 of the ring 14 goes into the slot 50 of the nut.  This rotatably locks the lock ring to the nut.  
“A top face of the nut 16 defines a slot 50 contiguous with the unthreaded bore 46 for receiving the lug 36 of the ring 14 to rotatably lock the ring to the nut.” [0015]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the nut insert taught in Archer (identified in Figure “E” below) with a lock ring 14 similar to the one taught by May et al., and to modify the nut shown in Archer to have a slot 50 similar to the one taught by May et al. to create a fastener assembly where the nut can be locked to the bolt.  
“Rotational resistance results from the ring 14 due to its distorted condition such that a strong lock is provided between the ring and the threaded shaft 18 of the bolt 12 to secure the bolt to the locknut 10 and to prevent unlocking.” [0017]  

    PNG
    media_image8.png
    481
    625
    media_image8.png
    Greyscale

Figure “E”: Taken from Figure 2 of Archer (annotated by the Examiner).

Regarding claim 23, 
See rejection of claim 14 above on reasons for adding the lock ring shown in May et al. to the fastener shown in Archer.
When assembling a fastener system meeting the structure shown in Archer, as modified by Breed, Goyer and May et al., the method steps of claim 23 would obviously be performed by such a device.  See rejection of claims 14 and 19.


Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Stahl et al. (US PGPUB 2014/0165370A1):  shows a sealing fastener system in Figure 1 with a sealing gasket 12 and a gap 20 formed between a proximal portion of the gasket 12 and the tapered wall of the fastener. The gap (receiving space 20) receives the sealing gasket 12 and allows the proximal end 4 of the fastener to fully contact the structural element, thereby preventing the gasket from getting pinched between the structural element and the fastener (see paragraphs 0025 and 0026).
Van Dyke (US Patent 6059501A): shows a sealing locking ring, which can be color-coded for identification of ring size [col 10, line 60]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677